Casglilecce OSM: Qacument hist -hilahsHe6/20 pRage 405 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA, )
)

Vv. ) Criminal No. 15-CR-10131-NMG
)
IFTIKAR AHMED, )
a/k/a “Tfty,” )
Defendant. )

 

DEFAULT JUDGMENT OF FORFEITURE OF APPEARANCE BOND
GORTON, D.J.

WHEREAS, in connection with the above captioned matter, on April 2, 2015, the
defendant Iftikar Ahmed (the “Defendant”) and his wife, Shalini Ahmed, as Surety, executed a
secured appearance bond in the amount of $9,000,000 pursuant to a court order setting the
Defendant’s conditions of release (the “Secured Appearance Bond”),

WHEREAS, the Secured Appearance Bond provided, in part, “[a]t the request of the

United States, the court may order judgment of forfeiture against the defendant and each surety
for the entire amount of the bond, including interest and costs” I.

WHEREAS, the Defendant violated his conditions of release and the conditions of the
Secured Appearance Bond;

WHEREAS, on May 24, 2019, the government moved to declare the $9,000,000 Secured

Appearance Bond forfeited pursuant to 18 U.S.C. § 3146(d) and Fed. R. Crim. P. 46(f)(1);

 

1 The government seeks interest accruing from the date of this Default Judgment and reserves the
right to seek costs associated with the enforcement of the Secured Appearance Bond.
Cagselilbscér IBIS Daoumenissigl ridamsHeG/20 pRage 3108 2

WHEREAS, on November 7, 2019, this Court issued a Memorandum and Order granting
the government’s motion and declaring the bond forfeited pursuant to 18 U.S.C. § 3146(d) and
Fed. R. Crim. P. 46(£)(1);

WHEREAS, both the Defendant and the Surety had actual notice of the declaration of
bond forfeiture by at least November 18, 2019;

WHEREAS, no one, including the Surety, has filed a motion to set aside the Court’s
declaration of bond forfeiture, as provided for in Fed. R. Crim. P. 46(£)(2);

WHEREAS, Fed. R. Crim. P. 46(f)(3) provides that if the Court does not set aside bail
forfeiture, following the declaration of forfeiture, the Court must, upon the government’s motion,
enter a default judgment.

ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED:

id That a default judgment in the amount of $9,000,000, plus interest, accruing as of
the date of this judgment, and costs, shall be entered against the defendant, Iftikar Ahmed, and
surety, Shalini Ahmed, jointly and severally, for the full amount of the defendant's appearance
bond.

2. This Court shall retain jurisdiction of this matter to take such additional action,
including the calculation of costs, if any, and enter further orders as necessary to implement and

enforce this Judgment.

V Hhawil GAG

NATHANIEL M. GORTON
United States District Judge

Dated: O 2/26/20 21
